Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 9, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  143663(48)                                                                                              Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices



  JOSEPH PALETTA and SHELLY PALETTA,
            Plaintiffs-Appellees,
                                                                   SC: 143663
  v                                                                COA: 298238
                                                                   Oakland CC: 2008-093717-NO
  OAKLAND COUNTY ROAD COMMISSION,
           Defendant-Appellant,
  and
  SUPREME SWEEPING SERVICES, INC.,
             Defendant.
  ________________________________________


        On order of the Chief Justice, the motion by the Michigan County Road
  Commission Self-Insurance Pool for leave to file a brief amicus curiae in this case is
  considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 9, 2012                       _________________________________________
                                                                              Clerk